Citation Nr: 0802926	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether the rating reduction from 20 percent to a 
noncompensable disability rating for bilateral hearing loss 
effective February 1, 2005 was proper.  

3.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss from February 1, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in March 
2002 and October 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan in which the 
RO denied the appellant's claim of entitlement to service 
connection for tinnitus and also reduced the appellant's 
disability rating for his service-connected bilateral hearing 
loss from 20 percent to a noncompensable rating.  The 
appellant, who had active service from November 1973 to 
November 1975, appealed those decisions to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
In June 2004, the appellant's motion to advance his appeal on 
the Board's docket was granted for good cause shown and the 
appellant testified at a hearing before the undersigned 
Veterans Law Judge. 38 C.F.R. § 20.900(c) (2007).  
Thereafter, the Board evaluated the appellant's claims and 
remanded the above-referenced issues for further development. 
See August 2005 BVA decision.  The requested development has 
been completed; and the case has been returned to the Board 
for further review.  

The appellant's claim of entitlement to service connection 
for tinnitus is hereby REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims pertaining to his 
service-connected bilateral hearing loss has been obtained.

2.  In a July 2004 rating decision, the RO notified the 
appellant of a proposed rating reduction in the evaluation 
for his service-connected bilateral hearing loss from 20 
percent to a noncompensable disability rating.  The October 
2004 rating decision on appeal reduced the evaluation for the 
appellant's service-connected bilateral hearing loss from 20 
percent to a noncompensable rating, effective February 1, 
2005.

3.  The RO's decision to reduce the appellant's evaluation 
for bilateral hearing loss from 20 percent to a 
noncompensable rating was supported by the evidence contained 
in the record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

4.  The medical evidence of record indicates that the 
appellant currently manifests Level I hearing in the left ear 
and Level II hearing in the right ear.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision reducing the appellant's 
disability rating for bilateral hearing loss from 20 percent 
disabling to a noncompensable disability rating was in 
accordance with the law; and the appellant is not entitled to 
restoration of a 20 percent disability rating. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 
3.344, , 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 (2007). 

2.  The schedular criteria for an increased (compensable) 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 
6100 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for bilateral hearing loss, to include 
restoration of his previous 20 percent disability rating, VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Letters dated in July 2004 and November 2004 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was aware from these letters that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his hearing loss claims.  Specifically, the 
Board observes that the July 2004 letter provided the 
appellant notice of what was necessary to warrant an 
increased evaluation for his service-connected bilateral 
hearing loss.  In addition, the November 2004 letter notified 
the appellant of the RO's proposal to reduce his service-
connected bilateral hearing loss disability rating from 20 
percent to a noncompensable rating; and also informed the 
appellant that he could submit medical or other evidence to 
show that the RO should not make this change and could 
request a personal hearing to present evidence or argument on 
any important point pertaining to the appellant's claim. The 
Board finds that the above-referenced letters essentially 
informed the appellant that additional information or 
evidence was needed to support his claims; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  In 
addition, the Board observes that subsequent to its August 
2005 decision, the appellant was provided additional VCAA 
notice in September 2005 from the Appeals Management Center 
(AMC); and his reduction and increased rating claims were 
readjudicated in an August 2007 Supplemental Statement of the 
Case. See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 
2694606 (Fed. Cir. Sept. 17, 2007) [Mayfield III].
 


The appellant's service medical records, VA treatment records 
and private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board observes that the 
appellant was afforded a VA examination in January 2007 in 
connection with his bilateral hearing loss claims. 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the appellant's claims, the Board finds that 
any such failure is harmless. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Lastly, the Board observes that prior to the time the RO 
recertified the appellant's case to the Board, it provided 
the appellant with an explanation of disability ratings and 
effective dates. See March 2006 letter from the AMC to the 
appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since (1) the Board finds that the 
rating reduction in this case was appropriate and (2) the RO 
assigned the noncompensable disability rating at issue here 
for the appellant's service-connected bilateral hearing loss 
and the Board concludes that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned to the 
appellant's claims and no further notice is needed. Id.

B.  Restoration/increased rating for bilateral hearing loss  

In November 2001, the appellant was granted service 
connection for right ear hearing loss that was assigned a 
noncompensable disability rating effective August 26, 1981. 
See November 2001 rating decision.  In a March 2002 rating 
decision, the RO determined that the appellant should be 
granted service connection for bilateral hearing loss and 
assigned a 20 percent disability rating for this disorder 
effective August 21, 2000.  Thereafter, on the basis of 
evidence that will be discussed below, the RO proposed to 
reduce the appellant's bilateral hearing loss disability 
rating from 20 percent to a noncompensable rating in July 
2004.  This rating reduction was initiated in an October 2004 
rating decision and became effective on February 1, 2005.  
Thus, this appeal essentially involves two questions.  First, 
was the reduction in the appellant's 20 percent evaluation 
for bilateral hearing loss proper and/or is the appellant 
entitled to restoration of this 20 percent evaluation; and 
second, if the reduction was proper, was the assignment of a 
noncompensable disability evaluation appropriate.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While a veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

As set forth above, the RO proposed decreasing the 
appellant's disability rating from 20 percent to a 
noncompensable disability rating for his bilateral hearing 
loss in a letter dated July 9, 2004.  In terms of the 
question of whether a rating reduction in this case was 
proper, the Board observes that the provisions of 38 C.F.R. 
§ 3.105(e) allows for the reduction in evaluation of a 
service-connected disability when warranted by the evidence, 
but only after following certain procedural guidelines.  In 
terms of these procedural guidelines, the regulations provide 
that the RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons 
for the reduction.  The veteran must then be given 60 days to 
submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested or the veteran 
requests a predetermination hearing but fails to appear 
without good cause and reduction is considered to be still 
warranted, a rating action will be taken to effectuate the 
reduction. 38 C.F.R. § 3.105(e), (i)(2).  The effective date 
of the reduction will be the last day of the month in which a 
60 day period from 
the date of notice to the veteran of the final action 
expires. 38 C.F.R. § 3.105(e), (i)(2)(i).

In terms of the procedural requirements for a rating 
reduction in this case, the Board observes that the appellant 
was notified of the RO's intent to reduce the 20 percent 
evaluation for his service-connected bilateral hearing loss 
by letter dated July 9, 2004.  In this notice, the appellant 
was afforded an opportunity to have a predetermination 
hearing and given at least 60 days in which to present 
additional evidence. 38 C.F.R. §§ 3.105(e), (i).  Although 
the appellant submitted a request for a predetermination 
hearing through his representative and this hearing was 
scheduled to occur in October 2004, the appellant failed to 
appear for the hearing without explanation. See July 2004 
letter from the appellant's representative requesting a 
personal hearing; September 2004 notice letter to the 
appellant regarding the scheduled October 2004 hearing; 
notation of the appellant's 
non-appearance on September 2004 letter.  Final action to 
reduce the 20 percent evaluation to a noncompensable 
disability rating was taken pursuant to 38 C.F.R. 
§ 3.105(e) on October 27, 2004.  The appellant was informed 
of this decision by letter dated November 12, 2004.  The 
reduction was made effective beginning February 1, 2005. 

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e).  The appellant was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires"). 38 C.F.R. § 
3.105(e).  The appellant has not contended that these 
provisions were not complied with.  Therefore, the Board 
finds that all of the evidence of record is in favor of a 
finding that the reduction from 20 percent to a 
noncompensable disability rating was procedurally proper.  As 
such, the Board will address the propriety of the reduction 
(on its merits), along with the appellant's request for an 
increased rating.

The Board observes that in terms of a restoration claim, if 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran. See 38 
U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  In other words, the reduction in the appellant's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the appellant's ability to function under the ordinary 
conditions of life and work. Brown, 5 Vet. App. at 420.

In this case, the medical evidence shows the appellant's 20 
percent disability rating for his bilateral hearing loss was 
in effect less than 5 years; the provisions of 38 C.F.R. § 
3.344(a), which sets forth certain regulatory requirements 
which must be complied with before evaluations which have 
been in effect for five or more years may be reduced, is not 
for application.  See 38 C.F.R. § 3.344(c). 

In terms of the medical evidence of record, a review of the 
claims file reveals several VA and private audiological 
examinations undertaken by the appellant over the last 
several years which shed light upon the severity of his 
service-connected bilateral hearing loss.  Specifically, the 
Board observes that the appellant's bilateral hearing loss 
was originally service-connected based upon a VA examination 
report dated in February 2002.  At that time, the appellant 
was found to have a 65 average decibel loss for his right ear 
and a 64 average decibel loss for his left ear.  See February 
2002 VA examination report, p. 2.  His speech recognition 
scores for the Maryland CNC Word List were reported to be 
"40% at 90 dB HL" for the right ear and "20% at 95 dB HL" 
for the left ear. Id.  While the examiner opined that the 
appellant did suffer bilateral hearing loss of sensorineural 
and conductive origin secondary to his military service, he 
believed that the appellant was malingering in terms of his 
degree of hearing loss and his word recognition ability. Id.  
As such, in assigning the initial 20 percent disability 
rating to the appellant's disorder, the RO utilized speech 
recognition scores of 72% (bilateral) set forth in a 
September 2000 VA examination report. See March 2002 rating 
decision.  

Thereafter, in September 2003, the appellant submitted a 
private audiogram dated in July 2003 that was determined by 
the RO to be a request for an increased rating.  This 
audiogram, which was not converted in terms of setting forth 
specific puretone thresholds for each of the audiological 
frequencies, indicated that the appellant had an average 
decibel loss of 40 decibels for the left ear and a speech 
recognition score of 92% for that ear.  No average decibel 
loss or speech recognition score was provided for the right 
ear.  After reviewing this evidence, the RO scheduled the 
appellant for a new VA audiological examination. See May 2004 
exam request form.  

The appellant was then afforded two (2) VA audiological 
examinations that occurred in May 2004 and June 2005.  These 
examinations were performed by the same VA examiner, who 
ultimately opined that she could not obtain reliable or 
accurate puretone threshold information of the appellant's 
hearing as she found the appellant to be uncooperative, with 
positive puretone Stenger test results during both 
audiological test dates. June 2004 VA examination report.  
After considering the June 2004 VA examination results in 
conjunction with the July 2003 audiogram and February 2002 VA 
examination report, the RO proposed reducing the appellant's 
bilateral hearing loss disability rating. See July 2004 
letter from the RO with proposed rating decision dated in 
July 2004.  

The Board finds the RO's proposal to reduce the appellant's 
disability rating proper in light of the July 2003 audiogram 
that initially indicated that the appellant no longer met the 
criteria for a 20 percent disability rating under Diagnostic 
Code 6100 since that report indicated that the appellant's 
left ear hearing loss was not as severe as it had been 
evaluated in February 2002.  In addition, since the July 2003 
audiogram also did not provide information as to the severity 
of the appellant's right ear hearing loss and had not been 
converted, the RO properly scheduled the appellant for a 
reexamination of his hearing.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The appellant was then 
afforded two separate audiological examinations in an attempt 
to obtain reliable data regarding the severity of his hearing 
loss.  However, his tests results indicated to the examiner 
that the appellant was malingering; as such, no reliable or 
accurate puretone threshold information could be obtained 
upon which to evaluate the appellant's disorder. June 2004 VA 
examination report.  Based upon this limited information, the 
RO essentially had no choice but to propose reducing the 
appellant's disability rating. 

Although the appellant has asserted that he did not malinger 
during his May 2004 and June 2004 VA examinations (October 
2004 statement in support of claim), the Board finds that the 
RO appropriately reduced the appellant's service-connected 
disorder to a noncompensable rating in light of the 
inconsistent audiological results contained in the claims 
file.  In making this determination, the Board finds it 
notable that the RO notified the appellant that it would 
consider scheduling the appellant for a new VA audiological 
examination (i.e., therefore reevaluating the appellant's 
reduction claim) upon receipt of an affirmative statement 
from the appellant indicating his willingness to report and 
cooperate with the examiner in obtaining factual hearing loss 
data. July 2004 rating decision; October 2004 rating 
decision, p. 2.  At his June 2005 hearing before the Board, 
the appellant testified as to his willingness to report for 
an additional audiological examination.  In light of this 
testimony, the Board remanded the appellant's claim to the RO 
in order for an examination to be scheduled. See August 2005 
BVA decision, pgs. 15-16.  This examination occurred in 
January 2007; and revealed that the appellant had the 
following audiometric puretone thresholds: 


HERTZ
1000
2000
3000
4000
Average
LEFT
35
35
40
45
38.75
RIGHT
35
40
35
40
37.50

The appellant's average hearing loss for the left ear was 
reported as 38.75 decibels [35+35+40+45/4=38.75]; and the 
average hearing loss for the right ear was reported as 37.50 
decibels [35+40+35+40=	150/4=37.50].  Speech recognition 
scores on the Maryland CNC were noted as 92 percent for the 
left ear and 84 percent for the right ear. 

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, the Board observes that percentages of 
discrimination ranging from zero to 41 with a speech 
discrimination score ranging from 92 to 100 results in a 
numeric designation of I for hearing impairment. See 38 
C.F.R. § 4.85, Table VI.  Percentages of discrimination 
ranging from zero to 41 with a speech discrimination score 
ranging from 84 to 90 results in a numeric designation of II 
for hearing impairment.  These results reveal that the 
appellant's left ear hearing loss would be calculated to fall 
within a numeric designation of I and his right ear hearing 
loss would be calculated to each fall within a numeric 
designation of II for purposes of determining a percentage 
evaluation for hearing impairment under Diagnostic Code 6100 
(Table VII).  Utilizing these designations, the appellant's 
current hearing loss results in the assignment of a 
noncompensable disability evaluation.  Thus, the January 2007 
examination results confirm the RO's determination that the 
appellant no longer met the criteria for a 20 percent 
disability rating under Diagnostic Code 6100 in October 2004.  

In light of the foregoing evidence, the Board finds the 
proper procedures for a rating reduction under 38 C.F.R. § 
3.105(e) were followed.  In light of the information 
contained in the July 2003 private audiogram, the appellant 
was scheduled for a VA examination in which reliable puretone 
data could not be obtained due to what was determined to be 
the non-cooperation of the appellant.  The appellant was 
given the opportunity to submit to another audiological 
examination in order for reliable data to be obtained, but 
did not request this examination until after his benefits 
were reduced.  When the appellant submitted to a new 
examination that was performed by a private audiologist 
through a fee-based contract with the VA, his audiological 
data revealed that he was properly assigned a noncompensable 
disability rating for his service-connected bilateral hearing 
loss.  The appellant's VA and private medical records 
contained in the claims file have also been reviewed.  None 
of these records show findings demonstrating that the 
appellant is currently entitled to a compensable disability 
rating for his bilateral hearing loss.  Thus, evaluating the 
appellant's claim under the applicable rating criteria 
reveals that the appellant is properly assigned a 
noncompensable evaluation for his bilateral hearing loss.   

Therefore, the Board finds that the rating reduction for the 
appellant's service-connected bilateral hearing loss from a 
20 percent rating to a noncompensable rating was proper.  
Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the October 2004 rating 
decision (which implemented the proposed reduction) fully 
supported the RO's conclusion that an improvement in the 
appellant's bilateral hearing loss had occurred and evidence 
associated with the claims file subsequent to the reduction 
confirms the appropriateness of the decreased rating.  Hence, 
the symptomatology and manifestations of the appellant's 
bilateral hearing loss did not meet the criteria for a 20 
percent rating under Diagnostic Code 6100 in October 2004.  
Accordingly, the RO's decision to reduce the appellant's 
evaluation for bilateral hearing loss from a 20 percent 
rating to a noncompensable rating was supported by the 
evidence contained in the record at the time of the reduction 
and was made in compliance with applicable due process laws 
and regulations; and the preponderance of the evidence is 
against any higher evaluation at this time.




ORDER

Entitlement to restoration of a 20 percent evaluation for 
bilateral hearing loss is denied.

An increased (compensable) disability rating for bilateral 
hearing loss is denied.


REMAND

A review of the record with respect to the issue of 
entitlement to service connection for tinnitus discloses a 
need for further development prior to final appellate review.  

In this regard, the Board observes that the post-service 
medical records contained in the claims file reveal that the 
appellant has been diagnosed with tinnitus.  As set forth 
above, the appellant is also presently service connected for 
bilateral hearing loss.  Although the appellant asserts that 
he was exposed to acoustic trauma in service as a result of a 
grenade explosion during a period of training, his service 
medical records do not corroborate his assertion as they do 
not reflect any complaints of or treatment for this injury or 
hearing problems associated with such an injury. See service 
medical records; VA examination reports dated in September 
2000 and January 2007.  Rather, these records show that the 
appellant experienced problems with his ears due to otitis 
media and otitis externa, conditions that were ultimately the 
basis upon which service connection was granted for his 
bilateral hearing loss. March 2002 rating decision.   

Although the claims file contains a September 2000 VA 
examination report in which the appellant was diagnosed with 
tinnitus believed to have resulted from the same etiology as 
the appellant's bilateral hearing loss, the examiner opined 
that the appellant's tinnitus and hearing loss developed 
because of noise exposure.  However, the appellant has not 
been found to have been exposed to acoustic trauma in service 
and his hearing loss has not been service-connected as a 
result of noise exposure.  Therefore, the September 2000 VA 
examination report is insufficient upon which to grant 
service connection for tinnitus in this case.  

Although the claims file contains several VA audiological 
examination reports, none of these reports address the 
specific question of whether it is as least as likely as not 
that the appellant's otitis media and otitis externa in 
service or current hearing loss is related to his present 
diagnosis of tinnitus.  In light of this fact, the Board 
finds that the appellant's claim of entitlement to service 
connection for tinnitus should be remanded in order for an 
addendum medical opinion to be obtained from the January 2007 
VA examiner regarding this issue. McClendon v. Nicholson¸ 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should refer the appellant's 
claims file to the examiner who 
performed the January 2007 audiological 
examination (if available), or another 
appropriately qualified specialist, to 
obtain an addendum opinion as to the 
issue of entitlement to service 
connection for tinnitus.  After 
reviewing the claims file, the examiner 
should provide an opinion as to whether 
the appellant's current tinnitus is as 
least as likely as not etiologically 
related to any hearing problems or ear 
problems shown during the appellant's 
period of service (to include his 
diagnoses of and treatment for otitis 
media and otitis externa) or is 
otherwise related to service or to a 
service-connected disability.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


